Citation Nr: 0724539	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, cervical spine.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease, right shoulder, evaluated as 
noncompensably disabling from September 1, 2002 to September 
7, 2006, and as 10 percent disabling from September 8, 2006. 

3.  Entitlement to an initial compensable evaluation for 
residuals, tendonitis, right wrist.

4.  Entitlement to an initial compensable evaluation for 
residuals, tendonitis, left wrist.

5.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee.

7.  Entitlement to an initial compensable evaluation for 
vision impairment, left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
2002, including in the Southwest Asia theater of operations 
during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., in March 2006.  
At that time, the claims of entitlement to service connection 
for chest pain, including as due to an undiagnosed illness, 
and entitlement to service connection for gastrocnemius pain, 
right leg (claimed as right leg pain), including as due to an 
undiagnosed illness,
were also on appeal.  In a rating decision dated January 
2007, however, the RO granted these claims.  They are thus no 
longer before the Board for appellate review.

Since then, in a written statement received at the RO in 
February 2007, the veteran has raised what could be construed 
as another claim for consideration, namely, a claim to reopen 
a previously denied claim of entitlement to service 
connection for erectile dysfunction.  The Board refers this 
matter to the RO for appropriate action.

The Board addresses the claim of entitlement to an initial 
compensable evaluation for vision impairment, left eye, in 
the Remand section of this decision, below, and REMANDS that 
claim to the RO via the AMC in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Since discharge, the veteran's cervical spine disability, 
diagnosed as degenerative joint disease, has, at worst, 
manifested as pain, stiffness and no more than slight 
limitation of motion.  

3.  The veteran is left handed.

4.  From September 1, 2002 to September 7, 2006, the 
veteran's right shoulder disability, diagnosed as 
degenerative joint disease, was asymptomatic.

5.  Since September 8, 2006, the veteran's right shoulder 
disability has manifested as tenderness, pain, including on 
motion, and limitation of motion.

6.  Since discharge, the veteran's right wrist disability has 
manifested as limitation of motion with pain, and numbness 
and tingling without nerve damage.

7.  Since discharge, the veteran's left wrist disability has 
manifested as limitation of motion with pain, and numbness 
and tingling without nerve damage.

8.  Since discharge, the veteran's right knee disability has 
manifested as crepitus, pain, increased on repetitive use, 
and limitation of motion on repetitive use. 

9.  Since discharge, the veteran's left knee disability has 
manifested as crepitus, pain, increased on repetitive use, 
and limitation of motion on repetitive use. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, cervical 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 
4.59, Diagnostic Codes 5235-2243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5290 (2001).

2.  The criteria for entitlement to a higher initial 
evaluation for degenerative joint disease, right shoulder, 
evaluated as 0 percent disabling from September 1, 2002 to 
September 7, 2006, and as 10 percent disabling from September 
8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2006). 

3.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals, tendonitis, right wrist, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5215 (2006). 

4.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals, tendonitis, left wrist, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5215 (2006). 

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5014, 5257, 5260, 5261 
(2006).

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5014, 5257, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on the claims being 
decided by letters dated in April 2002 and in April 2006, the 
first before initially deciding those claims in a rating 
decision dated September 2002.  The collective content of 
these notice letters reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran with all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had requested and/or received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identify the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any additional information or evidence that he thought 
would support his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service treatment records.  
Since then, the veteran has not indicated that there are any 
other records to secure in support of his claims.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran 
two rounds of VA examinations, during which examiners 
addressed the severity of the disabilities at issue in this 
appeal.  After the initial round of examinations, the veteran 
asserted that the reports of the examinations were inadequate 
for rating purposes, were not based on a review of the claims 
file, and were not sufficiently comprehensive.  The Board 
thus instructed the RO to afford the veteran a second round 
of VA examinations.  Since then, the veteran has not asserted 
that additional examinations are necessary in support of the 
claims being decided.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for his service-connected cervical spine, right shoulder, and 
bilateral wrist and knee disabilities.  He asserts that the 
evaluations initially assigned these disabilities do not 
accurately reflect the severity of his cervical spine, right 
shoulder, and bilateral wrist and knee symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Cervical Spine

The RO has rated the veteran's cervical spine disability as 
10 percent disabling pursuant to DCs 5003 and 5290, the 
latter of which is no longer in effect.  VA twice amended the 
DCs pertinent to spine ratings during the course of this 
appeal.  The veteran is thus entitled to a consideration of 
this claim under both the former and revised DCs applicable 
to this claim.  The revised rating criteria, if favorable to 
his claim, may be applied only for the period beginning on 
the effective dates of the regulatory amendments.  The former 
rating criteria may be applied for that period (provided they 
are not less favorable) as well as for the period prior to 
the effective dates of the regulatory amendments.  VAOPGCPREC 
3-00, 65 Fed. Reg. 33,422 (April 10, 2000).  

Prior to the amendments at issue, DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5243 governs ratings of intervertebral disc syndrome.  See 68 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235-5243).

Prior to September 26, 2003, DC 5290 provided that a 10 
percent evaluation was assignable for slight limitation of 
motion of the cervical spine.  A 20 percent evaluation was 
assignable for moderate limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 30 percent evaluation was 
assignable for favorable ankylosis of the cervical spine 
under DC 5287.  38 C.F.R. § 4.71a, DC 5287 (2002).  An 
evaluation in excess of 30 percent was assignable for 
unfavorable ankylosis of the cervical spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5287 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

The amendments did not alter the language of DC 5003, which 
provides that degenerative arthritis established by x-ray 
findings is to be evaluated on the basis of limitation of 
motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).  The 
appropriate DC for the specific joints involved in this case 
is DC 5290, noted above.  

The following ranges of motion of the cervical spine are 
considered unlimited: flexion-extension to 45 degrees; 
lateral flexion bilaterally to 45 degrees; and rotation 
bilaterally to 80 degrees.  38 C.F.R. § 4.71a, Plate V 
(2006). 

According to the veteran's written statements submitted 
during the course of this appeal, the veteran has experienced 
joint pain since service, including in his cervical spine.  
Allegedly, he has an average of two exacerbations of such 
pain monthly, at which time his arms become numb for five to 
ten minutes.  

The Board acknowledges the veteran's assertions, but based on 
the evidence discussed below, it finds that the veteran's 
cervical spine disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 10 percent under any applicable DC, former or revised, 
during any period of time at issue in this appeal.     

As previously indicated, the veteran had active service from 
August 1982 to August 2002.  During this time period, he 
sought treatment, including medication, for neck complaints 
such as pain that occasionally radiated.  The neck pain 
resulted in the veteran being placed on physical profile.  
Medical professionals attributed the pain to cervical 
segmental dysfunction and cervical sprains/strains.  On a 
Medical Board examination conducted in September 2001, the 
veteran reported, and physicians confirmed, chronic upper 
back pain.

Since discharge from service, the veteran has not sought 
treatment specifically for cervical spine complaints.  He 
has, however, sought treatment, including medication, for 
pain affecting multiple joints.  As well, he has undergone 
three VA examinations of his cervical spine. 

During those examinations, conducted in May 2002 and 
September 2006, he reported intermittent pain and stiffness 
between the shoulder blades, which was related to physical 
activity and radiated to his shoulders, exacerbations of that 
pain occurring twice monthly and lasting for a day, and 
numbness in the arms lasting five to ten minutes.  He further 
reported that, since discharge, he had had two episodes of 
neck pain that were so severe, it caused him to miss two days 
of work.  

During the May 2002 examination, the examiner noted no 
abnormalities other than limitation of motion, or more 
specifically, lateral flexion bilaterally to 40 degrees and 
rotation bilaterally to 55 degrees.  He indicated that the 
veteran had no cervical spine tenderness, normal spinal 
contour and full range of flexion and extension of the 
cervical spine.  Based on x-rays, he diagnosed degenerative 
joint disease of the cervical spine.

During the September 2006 orthopedic and neurological 
examinations, examiners noted slight forward positioning of 
the cervical spine at 10 degrees when sitting with an ability 
to straighten to a neutral position.  They also noted that 
the veteran had pain, stiffness and limitation of motion, or 
more specifically, extension to 30 degrees and left cervical 
rotation to 70 degrees.  One examiner indicated that the 
veteran had no cervical spine tenderness, full range of 
flexion, lateral flexion and right rotation and no additional 
pain or decrease in range of motion on repetitive exert ional 
testing.  Another examiner noted that there was no evidence 
of radiculopathy and that the veteran's reflexes and strength 
were normal.  They diagnosed mild degenerative joint disease 
of the cervical spine.  

The above evidence establishes that, since discharge, the 
veteran's cervical spine disability, diagnosed as 
degenerative joint disease, has, at worst, manifested as 
pain, stiffness and no more than slight limitation of motion 
(The veteran has never had less than full range of flexion of 
the cervical spine and only once had an approximate 15 
percent loss of extension, 10 percent loss of lateral flexion 
bilaterally, and 30 percent loss of left cervical rotation.).  
These symptoms are contemplated in the initial 10 percent 
evaluation assigned the veteran's cervical spine disability.  

An initial evaluation in excess of 10 percent is not 
assignable for the veteran's cervical spine disability under 
either the former or revised criteria for rating spine 
disabilities in the absence of evidence of more than slight 
limitation of motion, ankylosis, additional functional loss 
during flare-ups or on repetitive use, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, muscle spasm or guarding 
sufficiently severe as to result in an abnormal gait or 
spinal contour, or more than mild intervertebral disc 
syndrome, incapacitating in nature.  

B.  Right Shoulder

The RO has rated the veteran's right shoulder disability 
pursuant to DCs 5201 and 5010.  DC 5201 provides that a 20 
percent evaluation is assignable for limitation of motion of 
the major or minor arm at shoulder level, or for limitation 
of motion of the minor arm midway between side and shoulder 
level.  A 30 percent evaluation is assignable for limitation 
of motion of the major arm midway between side and shoulder 
level, or for limitation of motion of the minor arm to 25 
degrees from side.  A 40 percent evaluation is assignable for 
limitation of motion of the major arm to 25 degrees from 
side.  38 C.F.R. § 4.71a, DC 5201 (2006). 

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings should be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As 
previously indicated, degenerative arthritis is to be rated 
under DC 5003, noted above.

Compensable evaluations are also assignable under DCs 5200, 
5202 and 5203 in certain cases if the evidence establishes 
ankylosis of scapulohumeral articulation, moderate deformity 
of the humerus, and/or malunion of the clavicle or scapula.  
38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2006).

The veteran asserts that he has had right shoulder pain on a 
daily basis since discharge, which has necessitated the use 
of pain medication.  This pain reportedly interferes with his 
ability to lift objects over his head.

The Board acknowledges the veteran's assertions, but based on 
the evidence discussed below, it finds that the veteran's 
right shoulder disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 0 percent from September 1, 2002 to September 7, 2006, or 
in excess of 10 percent from September 8, 2006, under any 
applicable DC.       

1.  From September 1, 2002 to September 7, 2006,

In service, the veteran sought treatment, including 
medication, for right shoulder complaints, primarily pain.  
Diagnoses included arthritis and a possible muscle strain.  
On a Medical Board examination conducted in September 2001, 
he reported, and physicians confirmed, upper extremity pain.

Since discharge from service, the veteran has not sought 
treatment specifically for right shoulder complaints.  He 
has, however, sought treatment, including medication, for 
pain affecting multiple joints.  As well, he has undergone 
three VA examinations of his right shoulder. 

During the first examination, conducted in May 2002, he 
reported intermittent right shoulder pain associated with 
activity occurring twice weekly and lasting for a few 
minutes.  The examiner did not confirm such pain or note any 
right shoulder abnormalities.  Rather, he noted no tenderness 
and full range of motion of the right shoulder.  See 
38 C.F.R. § 4.71, Plate I (2006) (noting normal ranges of 
motion of the shoulder, including forward elevation to 180 
degrees, abduction to 180 degrees and bilateral rotation to 
90 degrees).  He also noted that the veteran was able to 
repeat range of motion testing ten times with a two and a 
half pound weight and no evidence of pain, fatigue, weakness 
or incoordination.  Based on x-ray reports, he diagnosed 
degenerative joint disease of the right shoulder.  

The above evidence establishes that, from September 1, 2002 
to September 7, 2006,
the veteran's right shoulder disability, diagnosed as 
degenerative joint disease, was asymptomatic, causing no 
limitation of motion, compensable or otherwise, painful 
motion, swelling, or muscle spasm.  An initial compensable 
evaluation is thus not assignable for the veteran's right 
shoulder disability during this particular time period under 
any applicable DC or regulation.  



2.  Since September 8, 2006

On September 8, 2006, the veteran underwent VA orthopedic and 
neurological examinations, during which he reported stiffness 
and chronic popping and pain when reaching above shoulder 
level.  Such symptoms allegedly necessitate the use of 
medication, hot and cold packs and baths.  He denied flare-
ups of right shoulder pain requiring rest.  

Examiners noted that the veteran was left handed, confirmed 
pain and indicated that the veteran also had localized 
tenderness to palpation, no crepitus or nerve damage, and 
limitation of motion with discomfort, increased on repetitive 
use.  One examiner indicated that the veteran's right 
shoulder motion was not limited to shoulder level, midway 
between side and shoulder, or to 25 degrees from side.  He 
further related that the veteran did not have ankylosis of 
his right shoulder joint or scapulohumeral articulation on 
motion.

The above evidence establishes that, since September 8, 2006, 
the veteran's right shoulder disability has manifested as 
tenderness, pain, including on motion, and limitation of 
motion.  These symptoms are contemplated in the initial 10 
percent evaluation assigned the veteran's right shoulder 
disability under DC 5003.  In the absence of evidence of more 
severe limitation of motion, more specifically, an inability 
to move the right shoulder beyond shoulder level, ankylosis 
of scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula, an initial evaluation in excess of 10 
percent is not assignable for the veteran's right shoulder 
disability for the time period at issue under any applicable 
DC.  

C.  Wrists

The RO has rated the veteran's wrist disabilities as 0 
percent disabling pursuant to DCs 5024 and 5215.  DC 5024 
provides that tenosynovitis is to be rated on limitation of 
motion of affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5024 (2006).  As previously indicated, 
degenerative arthritis is to be rated under DC 5003, noted 
above. 

DC 5215 provides that a 10 percent evaluation is assignable 
for limitation of motion of the major or minor wrist with 
palmar flexion limited in line with forearm or dorsiflexion 
less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2006).  

A compensable evaluation is also assignable under DC 5214 if 
the evidence establishes ankylosis of the wrist.  38 C.F.R. § 
4.71a, DC 5214 (2006).    

The veteran asserts that he has had bilateral wrist pain and 
numbness since discharge, which intensifies on repetitive use 
and necessitates the use of pain medication.

The Board acknowledges the veteran's assertions and, based on 
the evidence discussed below, it finds that the veteran's 
right and left wrist disability pictures more nearly 
approximate the criteria for initial 10 percent evaluations 
during the entire appeal period at issue in this case.            

During the veteran's active service, he sought treatment, 
including medication, for bilateral wrist complaints, 
including pain, popping, numbness and tingling.  Diagnoses 
included arthritis, bilateral paresthesias in the ulnar nerve 
distribution, wrist sprains and bilateral cubital and carpal 
tunnel syndromes.  Nerve conduction studies revealed no 
abnormalities.  On a Medical Board examination conducted in 
September 2001, the veteran reported bilateral wrist pain and 
physicians diagnosed tendonitis, left greater than right, and 
questionable carpal tunnel syndrome.

Since discharge from service, the veteran has sought 
treatment, including medication and occupational therapy, for 
bilateral wrist complaints such as pain and a loss of feeling 
in the hands.  Physicians prescribed wrist splints and 
diagnosed carpal tunnel syndrome.  

In addition, he has undergone three VA examinations of his 
wrists.  During those examinations, conducted in May 2002 and 
September 2006, he reported activity-related pain in his 
hands, particularly his left, and fingers, which increased on 
repetitive use, numbness and tingling.  He further reported 
that the symptoms did not hinder his ability to use utensils 
and tools, but necessitated the intermittent use of splints.  
He denied flare-ups of wrist symptomatology.  

During the May 2002 examination, the examiner noted no wrist 
abnormalities other than slight limitation of motion, or more 
specifically, palmar flexion to 75 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (noting normal ranges of motion of the wrist, 
including palmar flexion to 80 degrees).   He diagnosed 
intermittent tendonitis of the wrists bilaterally.

During the September 2006 orthopedic and neurological 
examinations, examiners noted pain on motion, decreased range 
of motion on repetitive use with five pound weights, and 
numbness and tingling without nerve damage.  They diagnosed 
intermittent tendonitis and cubital and carpal tunnel 
syndromes bilaterally.  

The above evidence establishes that, since discharge, the 
veteran's right and left wrist disabilities have manifested 
as limitation of motion with pain and numbness and tingling 
without nerve damage.  These symptoms warrant the assignment 
of initial 10 percent evaluations under 38 C.F.R. § 4.40, 
4.45 and 4.59, for the entire appeal period at issue.    

Initial evaluations in excess of 10 percent are not 
assignable for the veteran's wrist disabilities under 
applicable DCs in the absence of evidence of more severe 
limitation of motion, or more specifically, ankylosis of the 
wrists, or additional functional loss during flare-ups or on 
repetitive use.  

D.  Knees

The RO has evaluated the veteran's knee disabilities as 10 
percent disabling pursuant to DC 5014.  DC 5014 provides that 
osteomalacia is to be rated based on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5014.  As previously indicated, degenerative 
arthritis is to be rated under DC 5003, noted above. 

The appropriate DCs for evaluating limitation of motion of 
the knee joint are DCs 5260 and 5261.  DC 5260 provides that 
a 0 percent evaluation is assignable for flexion of the leg 
limited to 60 degrees.  A 10 percent evaluation is assignable 
for flexion of the leg limited to 45 degrees.  A 20 percent 
evaluation is assignable for flexion of the leg limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2005).  DC 5257 provides that a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2006).

The veteran asserts that he has had bilateral knee pain since 
discharge, which has necessitated the use of pain medication.  
This pain reportedly causes his knees to buckle twice to 
thrice monthly, at which time he occasionally falls, and 
interferes with his ability to go up and down stairs.

The Board acknowledges the veteran's assertions, but based on 
the evidence discussed below, it finds that the veteran's 
right and left knee disability pictures do not more nearly 
approximate the criteria for initial evaluations in excess of 
10 percent under any applicable DC during any time period at 
issue in this appeal.      

During the veteran's active service, the veteran sought 
treatment, including medication, for bilateral knee 
complaints, including pain, swelling and grinding.  Diagnoses 
included possible lateral meniscus tear, patellofemoral pain 
syndrome and chondromalacia.  These knee problems resulted in 
the veteran being placed on physical profile.  X-rays of both 
knees showed no abnormalities.  On a Medical Board 
examination conducted in September 2001, he reported, and 
physicians confirmed, chronic bilateral knee pain.

Since discharge from service, the veteran has sought 
treatment, including medication, for bilateral knee pain.  As 
well, he has undergone three VA examinations of his knees.  

During the May 2002 examination, the examiner noted no knee 
abnormalities other than crepitus on motion.  The veteran had 
full range of motion of the knees and stable ligaments.  See 
38 C.F.R. § 4.71, Plate II (2006) (noting normal ranges of 
motion of the knee, including flexion and extension from 0 to 
140 degrees).  The examiner diagnosed bilateral knee pain 
with insufficient evidence to warrant a diagnosis of any 
acute or chronic medical condition.

During the September 2006 orthopedic and neurological 
examinations, one examiner noted bogginess to palpation, 
pain, increased on repetitive use, and crepitus.  He 
indicated that the veteran had full range of motion except on 
repetitive use, when flexion was limited to 110 degrees, and 
no instability, laxity or subluxation.  He diagnosed 
patellofemoral pain syndrome bilaterally.  The other examiner 
noted no knee abnormalities.  

The above evidence establishes that, since discharge, the 
veteran's right and left knee disabilities have manifested as 
crepitus, pain, increased on repetitive use, and limitation 
of motion on repetitive use.  These symptoms are contemplated 
in the 10 percent evaluations initially assigned the 
veteran's bilateral knee disabilities. 

Initial evaluations in excess of 10 percent are not 
assignable for the veteran's knee disabilities under 
applicable DCs in the absence of evidence of more severe 
limitation of motion, or more specifically, extension limited 
to15 degrees, flexion limited to 30 degrees, or ankylosis of 
the knees, or additional functional loss during flare-ups or 
on repetitive use.  Separate evaluations under DCs 5003 and 
5257 are also not assignable for the veteran's knee 
disabilities in the absence of evidence of both arthritis 
(confirmed on x-rays) and instability of the knees.

E.  Conclusion

The Rating Schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the initial evaluations noted above are the most appropriate 
given the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
cervical spine, right shoulder, and bilateral knee 
disabilities have not been met.  In reaching this decision, 
the Board considered the complete history of these 
disabilities as well as the current clinical manifestations 
and the effect the disabilities have on the earning capacity 
of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The 
Board also considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence is against each 
of these claims, the doctrine is not for application.  The 
Board further concludes that the criteria for entitlement to 
higher initial evaluations for right and left wrist 
disabilities have been met.  Inasmuch as the evidence 
supports these particular claims, they must be granted.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, cervical spine, is denied.

A higher initial evaluation for degenerative joint disease, 
right shoulder, evaluated as 0 percent disabling from 
September 1, 2002 to September 7, 2006, and as 10 percent 
disabling from September 8, 2006, is denied. 

An initial 10 percent evaluation for residuals, tendonitis, 
right wrist, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial 10 percent evaluation for residuals, tendonitis, 
left wrist, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, is denied.

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee, is denied.


REMAND

The veteran claims entitlement to an initial compensable 
evaluation for vision impairment of the left eye.  Additional 
action is necessary before the Board decides this claim.  

In its March 2006 Remand, the Board explained that the RO had 
evaluated the veteran's left eye disability as 0 percent 
disabling pursuant to 38 C.F.R. § 4.84a, DC 6009 (2006).  
According to DC 6009, unhealed injuries of the eye are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A 10 percent 
evaluation is the minimum to be assigned during active 
pathology.  

In light of these criteria, the Board instructed the RO to 
afford the veteran a VA eye examination for the purpose of 
determining the severity of his left eye disability.  The 
Board further instructed the RO to request the examiner to 
note all left eye symptoms shown to exist, including, if 
appropriate, impairment of visual acuity, field loss and/or 
pain, and to indicate whether any such symptom represents an 
active residuals of the veteran's in-service left eye trauma.  

As instructed, when previously remanded, the RO afforded the 
veteran an examination by an eye specialist.  However, as the 
veteran argues in a written statement received in February 
2007, the report of that examination is inadequate for rating 
purposes and does not include all of the information the 
Board requested in March 2006.  Therein, the examiner notes 
macular degeneration of the left eye secondary to in-service 
trauma, which accounts for the veteran's wavy vision, but 
does indicate whether such pathology is active, causes pain, 
necessitates rest, or involves episodic incapacity.  Without 
such information, the Board is unable to determine whether 
the assignment of a minimum evaluation of 10 percent is 
warranted based on active pathology and, if so, whether an 
initial evaluation in excess of 10 percent is warranted based 
on the existence of other symptomatology and/or the 
continuance of active pathology.  The deficiency in the 
examination report constitutes a violation of the veteran's 
due process rights and necessitates another remand pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  On Remand, the 
RO should ensure that the report of eye examination includes 
a discussion of the veteran's multiple left eye complaints, 
expressed during the course of this appeal.

This case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
of his left eye by an eye specialist for 
the purpose of determining the severity 
of his service-connected left eye 
disability.  Provide the examiner with 
the veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: 

a) record all left eye symptoms the 
veteran reports, including, if 
appropriate, impairment of visual 
acuity, field loss and/or pain, 

b) ask the veteran whether his left 
eye symptoms necessitate rest or 
result in episodic incapacity and, 
if so, indicate how frequently this 
occurs; 

c) note all left eye symptoms 
objectively shown to exist, 

d) specifically indicate whether the 
veteran has field loss, eye pain or 
episodic incapacity secondary to his 
macular degeneration, and whether 
and how often such condition 
necessitates rest, 

e) indicate whether the macular 
degeneration and associated vision 
loss or any other left eye symptom 
shown to exist represents an active 
residual of the veteran's in-service 
left eye trauma; 

f) if so, describe the severity of 
such residual; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Thereafter, readjudicate the claim 
being remanded based on a consideration of 
all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


